Exhibit Francis J. Merkel, CPA Joseph J. Quinn, CPA/ABV, CVA Daniel J. Gerrity, CPA Mary Ann E. Novak, CPA McGrail Merkel Quinn & Associates CERTIFIED PUBLIC ACCOUNTANTS & CONSULTANTS Consent of Independent Registered Public Accounting Firm We hereby consent to the use in this Registration Statement on Form S-4 of our reports dated February 19, 2008 and February 23, 2007, relating to the financial statements of Old Forge Bank, which are contained in this Registration Statement. We also consent to the reference to us under the caption “Experts” in the proxy statement-prospectus, which is part of this Registration Statement. /s/ McGrail Merkel Quinn & Associates Scranton, Pennsylvania February 10, 2009 RSM McGladrey Network An Independently Owned Member Clay
